Beck, C. J.
The evidence shows, beyond dispute, that the defendant, G-eorge W. Dee, was largely indebted, and that he conveyed all his property except his homestead and personal property of trifling value to his wife and daughter, to each separate tracts. These conveyances are assailed in the petition as fraudulent, being executed for the purpose of defeating the creditors of the grantor.
The evidence is brief, and leaves no doubt in the mind that the purpose of executing the deeds was to cover the property and protect it from Dee’s creditors. The wife and her daughter and her sister testify that Dee had received from his wife money amounting to more than one thousand dollars. In satisfaction of the indebtedness therefor, and of the wife’s agreement to pay one thousand dollars more, the deed to her was made. The daughter testifies that she paid one thousand, three hundred and twenty dollars for the land. Her evidence in explanation of the source from whence she received the money, like the evidence 'of her mother upon a like point, was not fully satisfactory. In our opinion, the evidence authorizes the conclusion that the husband and father conveyed the land with the purpose of defeating his creditors. Upon this point, we think, there can be no doubt. We are not wholly without doubts that there were, in fact, considations moving from the wife and daughter for the deeds, but it may be assumed that there were.
Saturday, May 21, 1892.
While both the wife and daughter testify that they had no knowledge of the indebtedness of the husband and father, and shared in no purpose to defeat his creditors, we think their evidence is so strongly contradicted by the fact of the father’s large indebtedness, which must have been known to them, that the presumption arises that they accepted the conveyance to aid his fraudulent purposes. It is true, they declare they had no knowledge of the father’s indebtedness, but we cannot credit their evidence on this point. It is wholly improbable that he should have been indebted, as he was, in the sum of more than fifty thousand dollars, and they not know the fact, and it is equally improbable that they should have known of his great indebtedness, and accepted the conveyances to themselves, without the purpose of' aiding him in defeating his creditors.
In our opinion, the decree of the district court . Ought to be AFFIRMED.